              Entered on Docket February 11, 2020               Below is the Order of the Court.




1                                                                _________________________
                                                                 Timothy W. Dore
2                                                                U.S. Bankruptcy Court
                                                                 (Dated as of Entered on Docket date above)
3

4

5

6
      __________________________________________________________________________
7

8

9
                                                                               Honorable Timothy W. Dore
10                                                                             February 14, 2020; 9:30 a.m.

11                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
     In re:                                              )   Chapter 7
13                                                       )   Bankruptcy No. 16-14377
     LONNIE JOHN BENSON,                                 )
14   d/b/a Humanity Online LLC,                          )   ORDER PRESERVING ASSET
                                                         )   FOR THE ESTATE
15                    Debtor(s).                         )
                                                         )
16
               THIS MATTER having come on regularly before the above-signed Judge of the above-
17
     entitled court, upon the Trustee’s Motion for an Order Preserving Asset for the Estate, the court
18
     having reviewed the pleadings on file herein, and being fully apprised of the circumstances, now,
19
     therefore, it is hereby
20
               ORDERED that, notwithstanding the language of Section 554 of the Bankruptcy Code, the
21
     closing of this estate shall not act as an abandonment of the estate’s claim against the debtor for rents
22
     collected post-petition from the real property of the estate pursuant to this court’s order dated April
23
     2, 2019 (Docket No. 212).
24
                                     //// END OF ORDER ////
25




     ORDER PRESERVING ASSET                                                     THE LIVESEY LAW FIRM
                                                                                600 Stewart Street, Suite 1908
     FOR THE ESTATE                                                             Seattle, WA 98101
     200113fOrd Page 1                                                          (206) 441-0826
     Case 16-14377-TWD             Doc 243     Filed 02/11/20      Ent. 02/11/20 11:28:27           Pg. 1 of 2
1    Presented By:

2    THE LIVESEY LAW FIRM

3
            /S/ Rory C. Livesey
4
     Rory C. Livesey, WSBA #17601
5    Attorney for Ronald G. Brown, Trustee

6    The Livesey Law Firm
     600 Stewart Street, Suite 1908
7    Seattle, WA 98101
     (206) 441-0826
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER PRESERVING ASSET                                           THE LIVESEY LAW FIRM
                                                                      600 Stewart Street, Suite 1908
     FOR THE ESTATE                                                   Seattle, WA 98101
     200113fOrd Page 2                                                (206) 441-0826
     Case 16-14377-TWD            Doc 243   Filed 02/11/20   Ent. 02/11/20 11:28:27   Pg. 2 of 2
